 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   S-EVERGREEN HOLDING CORP,
                                                               Case No. C19-1589 RSL-TLF
 7                              Plaintiff,
            v.                                                 ORDER SETTING PRETRIAL
 8                                                             SCHEDULE
     AON RISK INSURANCE SERVICES WEST
 9   INC,
10                              Defendants.

11

12          This case has been referred to the undersigned United States Magistrate Judge. Dkt. 7;

13   Local Rule MJR 6 and General Order 02-19. The Court having reviewed the parties’ Joint Status

14   Report (Dkt. 14), sets the following pretrial schedule:

15                                     Event                                       Date

16      Initial Disclosures                                                 December 20, 2019

17      Last date for joinder of additional parties                           March 31, 2020

18      Last date to amend the pleadings                                       April 7, 2020

19      Disclosure of plaintiff’s expert witnesses                           August 14, 2020

20      Disclosure of defendant’s expert witnesses                          September 14, 2020
21      Disclosure of rebuttal witnesses                                     October 14, 2020
22      All motions related to discovery must be noted on the motion            Noting date:
        calendar no later than the Friday before discovery closes
23      pursuant to LCR 7(d) and LCR 37(a)(2)                               December 11, 2020
24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 1
 1      Discovery (including meet-and-confer meetings) completed by            December 18, 2020

 2      Last date to serve responses to interrogatories and responses to       December 18, 2020
        requests for production, and to take depositions; target date for
 3      scheduling settlement conference of attorneys

 4      Dispositive Motion Deadline                                             January 21, 2021

 5

 6          This order sets firm dates that can be changed only by order of the Court, not by

 7   agreement of counsel or parties. The Court will alter these dates only upon good cause shown;

 8   failure to complete discovery within the time allowed is not recognized as good cause. If any of

 9   the dates identified in this Order or the Local Civil Rules fall on a weekend or federal holiday,

10   the act or event shall be performed on the next business day.

11          Dispositive Motions

12          Any dispositive motion shall be filed and served on or before January 21, 2021.

13   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as

14   part of the motion itself and not in a separate document. The motion shall include in its caption

15   (immediately below the title of the motion) a designation of the date the motion is to be noted for

16   consideration upon the Court’s motion calendar. Dispositive motions shall be noted for

17   consideration on a date no earlier than the fourth Friday following filing and service of the

18   motion. LCR 7(d)(3).

19          All briefs and affidavits in opposition to any motion shall be filed and served pursuant to

20   the requirements of Rule 7 of the Federal Rule of Civil Procedure and LCR 7. The party making

21   a motion may file and serve a reply to the opposing party’s brief and affidavits. Any reply brief

22   shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

23   Procedure and LCR 7.

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 2
 1          Settlement Conference

 2          A settlement conference conducted between the close of discovery and the filing of

 3   dispositive motions requires a face-to-face meeting or telephone conference between persons

 4   with authority to settle the case. The settlement conference does not have to involve a third-party

 5   neutral.

 6          Should this case settle, counsel shall notify the Deputy Clerk as soon as possible.

 7   Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt notice of

 8   settlement may be subject to such discipline as the Court deems appropriate.

 9          Privacy Policy

10          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

11   following information from documents and exhibits before they are filed with the court:

12                 •   Dates of Birth: redact to the year of birth

13                 •   Names of Minors: redact to initials

14                 •   Social Security Numbers and Taxpayers Identification Number: redact in their

15                     entirety

16                 •   Financial Accounting Information: redact to the last four digits

17                 •   Passport Numbers and Driver License Numbers: redact in their entireties
18              All documents filed in the above-captioned matter must comply with Federal Rule of
19   Civil Procedure 5.2 and LCR 5.2.
20          Cooperation
21          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
22   possible. Counsel are further directed to cooperate in preparing the final pretrial order in the
23   format required by LCR 16.1, except as ordered below.
24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 3
 1          Proof of Service and Sanctions

 2          All motions, pretrial statements and other filings shall be accompanied by proof that such

 3   documents have been served upon counsel for the opposing party or upon any party acting pro

 4   se. The proof of service shall show the day and manner of service and may be by written

 5   acknowledgement of service, by certificate of a member of the bar of this Court, by affidavit of

 6   the person who served the papers, or by any other proof satisfactory to the Court. Failure to

 7   comply with the provisions of the Order can result in dismissal/default judgment or other

 8   appropriate sanction.

 9          The Clerk of Court is directed to send a copy of this Order to plaintiff and defendant.

10          Dated this 3rd day of December, 2019.

11

12

13                                                        A
                                                          Theresa L. Fricke
14                                                        United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 4
